Order. — Motion to advance herein is granted, and the case is set for January 3, 1922, after the cases specially set for that day; and it is ordered, the appellees not objecting, that the Board of Trade of the City of Chicago and its directors, appellees, are restrained from seeking or accepting from the Secretary of Agriculture a designation of said board of trade as a “ contract market ” under the Act of Congress approved August 24, 1921, entitled “ The Future Trading Act,” or from admitting to membership in said board any representative of any cooperative association of producers as required by said act, or from modifying its rules or by-laws, as required by said Future Trading Act, in order to entitle said board of trade to be *616designated as a “ contract market,” and from otherwise complying with the terms of said act-prior to the final judgment of the court herein.
Mr. Henry S. Robbins for appellants.
Mr. Solicitor General Beck for appellees.
[For order modifying the above, see ante, 310.]
Also, that during the pendency of said cause in this court and for twenty (20) days after final judgment herein the appellees, Henry C. Wallace, Secretary of Agriculture of the United States; David H; Blair, Commissioner of Internal Revenue of the United States; Charles F. Clyne, United States District Attorney for the Northern District of Illinois; and John C. Cannon, Collector of Internal Revenue for the First District of Illinois, and each of their successors in office, are restrained from collecting, or attempting to collect, by suit, criminal prosecution, or otherwise, from appellants, or any other member of said board of trade, any tax or penalty which may have accrued or been incurred under said Future Trading Act, or from taking during said period any other steps against said board of trade or any of its members to enforce or compel their compliance with, or punish for noncompliance with, any of the provisions of said Trading Act.
This order is made upon condition that within ten (10) days herefrom the appellants execute unto the appellees herein and file in this cause a good and sufficient bond in the sum .of twenty-five thousand dollars ($25,000), with sureties to be approved by the clerk of this court, and conditioned that the appellants will promptly pay any and all damages which may be suffered by the appellees herein, or any of them, by reason of the granting or continuance of this order, if it is ultimately adjudged that the said Future Trading Act is a valid act in whole or in part.